Title: To Thomas Jefferson from William Tatham, 23 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                     
                            Lynhaven 23d. July 1807.
                        
                        All today as last night, nothing new. The Tenders said to get supplies at the Wash
                            Woods. I think it probable that the Triumph is sharing the provision taken from on board the Medway & others without
                            the Capes; as they have been alongside each other ever since her veture into Port.
                        Commodore De Catur is now on Board my Boat here; & tells me he is coming to you at Washington immediately:
                            We are just going out to examine this Interesting harbour.
                  I have the honor to be Dr Sir Yrs. &c—
                        
                            Wm Tatham
                     
                        
                    